DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Currently, claims 50 and 51 are pending and under consideration in the instant application after entry of the most recent amendment dated July 14, 2022. 
Applicant’s claim amendment incorporated the suggestions of the examiner from the interview.  In particular, the claims were limited to combinations of loperamide and oxymorphindole in a 1:1 ratio, by the particular routes of administration for which unexpected results (i.e. synergy) have been demonstrated.  The observed synergy would not have been predictable, and the claims have been limited such that they are commensurate with the scope for which the results were demonstrated.  Thus, the prima facie finding of obviousness has been overcome 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds are allowable over the prior art because the closest prior art (i.e. Schuster et al. as described in the previous action) has been overcome by Applicant’s persuasive remarks and amendments, as described in item 3 above.  Since no other prior art teaches or suggests the instantly claimed invention, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 50 and 51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699